Memorandum Opinion and Order
Per Curiam,
After one week on the job as a chicken cutter, the claimant in this unemployment compensation case quit his work. He testified at the referee’s hearing on his claim for unemployment compensation that his hands became swollen and painful as a result of the handling of cold chicken carcasses. He did not, however, consult a physician and his employer, to whom he said he exhibited his ailing hands, did not testify. One of the requirements imposed upon a claimant who voluntarily quits and assigns health reasons as the cause is that of showing by competent testimony that at the time of the termination adequate health reasons existed to justify termination. Deiss v. Unemployment Compensation Board of Review, 475 Pa. 547, 381 A.2d 132 (1977). In Deiss, the court repeated with approval language from Superior Court cases to the effect that where the claimant does, not consult a physician his un*587supported statement that the work adversely affects his health is insufficient in itself to establish good cause for leaving. Id. 475 Pa. at 555, 381 A.2d at 136. This claimant did not consult a physician and his unsupported statement is insufficient to establish good cause.
Order affirmed.
Per Curiam Order
And Now, this 16th day of September, 1981, the order of the Unemployment Compensation Board of Review dated March 27,1980 is affirmed.
Per Curiam Amended Order
And Now, this 21st day of September, 1981, the Per Curiam Order filed September 16, 1981, in the above-captioned case is hereby amended to read as follows:
And Now, this 16th day of September, 1981, the order of the Unemployment Compensation Board of Review dated June 4,1980 is affirmed.